Citation Nr: 0633386	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966 and from July 1971 to July 1974. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 2005, the veteran appeared at the Chicago RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The Board remanded this case in June 2005 for due process 
concerns, and the case has returned for further appellate 
review.  


FINDING OF FACT

The veteran currently has post-traumatic stress disorder 
(PTSD), diagnosed in accordance with 38 C.F.R. § 4.125(a), 
and it is associated with a reported stressor that has been 
verified to have occurred during his period of military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service. Id.  

Service connection for PTSD requires (1) credible supporting 
evidence that the claimed in-service stressor occurred; (2) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); and (3) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy" and whether the claimed stressor is related to this 
combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Service department evidence that a veteran engaged in combat 
or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

In the case at hand, the veteran's DD-214 indicates he was 
awarded a Combat Infantryman Badge.  The veteran's claimed 
in-service stressors occurred during his approximately eight 
months in Vietnam while stationed at fire base Melanie in 
Bien Hoa during service in Vietnam.  These stressors include 
caring for wounded comrades, setting up ambushes, and 
witnessing a helicopter explosion that killed 35 people, 
including a friend.  Therefore, because evidence to the 
contrary has not been presented, the veteran is entitled to 
the combat presumption for these combat-related stressors.

Because it has been determined that the veteran engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  

To satisfy the second element, the provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the criteria of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The present case 
includes several diagnoses of PTSD, as well as a February 
2002 VA examination report that clearly diagnoses depressive 
disorder but not PTSD and an April 2004 VA examination report 
is unclear as to whether the veteran has PTSD.  The PTSD 
diagnoses appear in an August 2005 VA examination report and 
in VA Medical Center (VAMC) records from between August 2003 
and November 2005 describing treatments the veteran received 
for the condition.  

The February 2002 VA examiner diagnosed the veteran with 
depressive disorder, not otherwise specified, and noted 
finding no evidence to support the existence of PTSD at that 
point despite questioning for possible symptoms for this 
condition.  The examiner cited the veteran's divorce and job 
problems as stressors in his assessment, and noted that the 
assessment was based on a review of the records, including 
the claims folder, and an interview with the veteran.  This 
evidence carries some probative weight in that it was offered 
by a VA doctor with the requisite qualifications to offer a 
competent diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the Board finds that evidence 
supporting a diagnosis of PTSD carries more probative weight.

The April 2004 VA examination report is of some probative 
value in that it consists of a lengthy discussion of the 
veteran's past medical records and of the results of a mental 
examination.  The veteran was diagnosed with depressive 
disorder, not otherwise specified.  The examiner's evaluation 
indicates that the diagnosis was made in accordance with the 
DSM-IV criteria.  However, the integrated summary and 
conclusions section includes the examiner's statement that 
the veteran "presents with symptoms of PTSD" and the 
observation that "at this point, I believe the patient has 
been experiencing some depressed mood and I do not believe he 
has significant problems with PTSD."  Because it is not 
clear whether a diagnosis of PTSD is given, the August 2005 
VA examination was requested.

The August 2005 VA examination report includes a diagnosis of 
PTSD, as well as of alcohol dependence in remission.  This 
report is highly probative in that it is based on a medical 
expert's examination of the veteran and on the veteran's 
history.  The report discusses symptoms that are pertinent to 
the criteria mentioned in the DSM-IV, and the examiner's 
assessment conforms to the multiaxial assessment criteria of 
the DSM-IV.  The report noted that the veteran saw many of 
his friend dismembered, injured, and killed in the military.  
It noted that he relived these traumatic experiences through 
flashbacks triggered by stimuli such as loud noises, 
fireworks, and helicopter sounds.  He reported experiencing 
combat-related nightmares 4 to 5 times per week.  The veteran 
reported keeping a loaded gun by his bed and sometimes 
attacks anyone who awakens him suddenly.  The veteran also 
reported hypervigilance, avoidance of crowds, and sitting 
with his back to a wall to observe the door.  He also 
reported averaging 2 to 3 hours of sleep per night and waking 
up in a cold sweat.  He manifested survivor's guilt and 
passive suicidal ideation.  He reported irritability, 
isolation, and loss of all past interests.  These symptoms 
had increased in frequency and intensity because of all of 
the unstructured time the veteran had since his unemployment 
and his frustration over the continuous Iraq war news.

Upon examination, the veteran was oriented.  His appearance 
was unkempt, and his recent and remote memory were poor.  
Concentration was extremely poor.  The veteran appeared 
distant with a vacant stare.  His affect was sad and anxious.  
He tried to be stoic and hide his feelings, of which he was 
ashamed.  Speech was coherent and relevant but showed some 
psychomotor slowing.  There was some concreteness in 
abstracting ability.  Judgment was poor.  There was no 
homicidal ideation, but the veteran admitted to survivor 
guilt and passive suicidal ideation.  He also admitted to 
hypervigilance and anhedonia, as well as having nightmares 
and flashbacks.  He admitted to persecutory delusions and 
auditory hallucinations of the screams of his dying friend.  

It is unclear whether the VA examiner actually reviewed the 
claims folder before rendering his PTSD diagnosis.  This 
report, however, is still afforded great probative weight 
because the VA examiner's opinion was based on a familiarity 
with the veteran's medical history.  According to the 
evidence of record, the August 2005 VA examination was 
conducted by the same doctor who authored many of the VAMC 
treatment records contained in the claims file.  These 
records indicate that the examiner treated the veteran and 
assigned GAF scores at least six times in the previous two-
year period.  These records contain several diagnoses of 
PTSD, indicate that the veteran was taking medication that 
helped him with his PTSD, and reflect that the veteran was 
attending a PTSD support group.  Therefore, resolving any 
benefit-of-the-doubt in favor of the veteran, the Board has 
determined that the evidence of record establishes a current 
diagnosis of PTSD.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2006).

The Board also finds that the veteran has established a nexus 
between the in-service stressors and his current PTSD.  The 
evidence of record discusses the veteran's PTSD in relation 
to the traumatic stressors he experienced in service.  No 
pre-service or post-service stressor that is unrelated to the 
veteran's military service is noted in his claims file.  The 
veteran is noted to experience survivor's guilt and combat-
related nightmares.  Therefore, the Board finds adequate 
medical evidence of a nexus between the veteran's PTSD and 
his military service.

Finally, it is noted that the granting of the claim obviates 
the need for further development pursuant to VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


